DETAILED ACTION
1.          Claim 1 has been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 12/20/2021 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Statutory Double Patenting
6.          A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
7.          Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,206,613 B2 (hereinafter “Patent”). This is a statutory double patenting rejection.
Application, Claim 1:
A method performed by a base station for controlling a state of a terminal in a wireless communication system, the method comprising: 
receiving, from an access and mobility management function (AMF), information for controlling the state of the terminal including an indication associated with a mobile initiated connection only (MICO) mode; 
determining whether to configure the state of the terminal to a radio resource control (RRC) inactive state, based on the information; 
maintaining a context of the terminal in the base station, in case that the terminal is configured to the RRC inactive state; and performing a paging for the terminal based on mobile terminated (MT) data being received, wherein the paging is not performed based on the indication indicating that the terminal is allowed the MICO mode, in a case that the terminal enters an idle state, and wherein entering the MICO mode of the terminal is determined based on an active time being expired after the terminal enters the idle state, the active time being allocated by the AMF.
Patent, Claim 1:
A method performed by a base station for controlling a state of a terminal in a wireless communication system, the method comprising: 
receiving, from an access and mobility management function (AMF), information for controlling the state of the terminal including an indication associated with a mobile initiated connection only (MICO) mode; 
determining whether to configure the state of the terminal to a radio resource control (RRC) inactive state, based on the information; 
maintaining a context of the terminal in the base station, in case that the terminal is configured to the RRC inactive state; and performing a paging for the terminal based on mobile terminated (MT) data being received, wherein the paging is not performed based on the indication indicating that the terminal is allowed the MICO mode, in a case that the terminal enters an idle state, and wherein entering the MICO mode of the terminal is determined based on an active time being expired after the terminal enters the idle state, the active time being allocated by the AMF.


Allowable Subject Matter
8.          Claim 1 is allowed.
9.          The following is an examiner’s statement of reasons for allowance: a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method performing at least the steps of performing a paging for a terminal based on mobile terminated (MT) data being received, wherein the paging is not performed based on the indication indicating that the terminal is allowed the mobile initiated connection only (MICO) mode, in a case that the terminal enters an idle state, and wherein entering the MICO mode of the terminal is determined based on an active time being expired after the terminal enters the idle state, the active time being allocated by an access and mobility management function (AMF).
            Non-patent Literature document “System aspects of RRC_INACTIVE (closing editor notes)” to Qualcomm (received in the Office in IDS dated June 25, 2021) is the closest available prior art reference of particular relevance. NPL considers options for RRC inactive state in CM-connected mode and in particular, discusses 
     “There are multiple reasons why a UE may not want to use RRC inactive mode. For instance if the UE knows is highly mobile and data is very infrequent, it is better to use idle. In the future, power saving mechanisms may be introduced which most likely will be supported in CM-IDLE, and already in Rel-15 the UE may want to establish MICO, in which case it’s better to transition to CM-IDLE than to stay in CM-CONNECTED” (page 1). NPL further discloses “If the periodic RAN update timer expires in RAN, the RAN shall start an RRC release timer. If the RRC release timer expires, the RAN shall notify the AMF and the AMF shall enter CM-IDLE state. When the UE is in CM- CONNECTED with RRC inactive state, and the RAN has received the MICO mode indication from the AMF, the RAN shall not attempt to perform RAN paging. When the UE is in CM- CONNECTED with RRC inactive state, the UE shall perform PLMN selection as defined in TS 23.122 [x], and the UE shall listen to RAN paging unless it is MICO mode. The UE in CM-CONNECTED with RRC Inactive state, unless it is in MICO mode, shall also listen to Core Network paging in case the network locally transitioned to CM-IDLE.”
            However, NPL does not explicitly disclose performing at least the steps of performing a paging for a terminal based on mobile terminated (MT) data being received, wherein the paging is not performed based on the indication indicating that the terminal is allowed the mobile initiated connection only (MICO) mode, in a case that the terminal enters an idle state, and wherein entering the MICO mode of the terminal is determined based on an active time being expired after the terminal enters the idle state, the active time being allocated by an access and mobility management function (AMF).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        November 14, 2022